

115 HR 1937 IH: Student Security Act of 2017
U.S. House of Representatives
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1937IN THE HOUSE OF REPRESENTATIVESApril 5, 2017Mr. Garrett introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide loan forgiveness to borrowers of Federal student loans who agree to delay eligibility to
			 collect social security benefits, and for other purposes.
	
 1.Short titleThis Act may be cited as the Student Security Act of 2017. 2.Student Security Loan Forgivenss ProgramSection 455 of the Higher Education Act of 1965 (20 U.S.C. 1087e) is amended by adding at the end the following:
			
				(r)Student Security Loan Forgiveness Program
 (1)Program authorizedBeginning not later than 180 days after the date of the enactment of the Student Security Act of 2017, the Secretary of Education, jointly with the Commissioner of Social Security, shall carry out a program under which the Secretary shall issue student loan forgiveness credits to qualified borrowers of eligible Federal Direct loans in exchange for delayed eligibility for old-age insurance benefits under title II of the Social Security Act (as amended by the Student Security Act of 2017) in accordance with this subsection.
 (2)Agreement requiredTo be eligible to participate in the program, a qualified borrower shall enter into a written agreement with the Secretary of Education and the Commissioner of Social Security under which the borrower—
 (A)elects to receive a specified number of student loan forgiveness credits not greater than 180; and (B)acknowledges the extent of the borrower’s delayed eligibility for old-age insurance benefits under title II of the Social Security Act (as amended by the Student Security Act of 2017) as a result of receiving such credits.
 (3)Combination with other forgiveness programsUnless otherwise provided by law, a qualified borrower may combine forgiveness under this subsection with other forgiveness programs under this Act, except in no case shall the total amount of forgiveness received by a borrower under all such programs exceed the amount of Federal student loans owed by such borrower.
 (4)DefinitionsIn this section: (A)DefaultThe term default has the meaning given the term in section 435(l).
 (B)Eligible Federal Direct loanThe term eligible Federal Direct loan means any loan made under this part, including any such loan on which the borrower has defaulted. (C)Qualified borrowerThe term qualified borrower means the borrower of an eligible Federal direct loan who is not entitled to collect old-age insurance benefits under title II of the Social Security Act as of the date of the agreement under paragraph (2), including a borrower who is a defaulted borrower.
 (D)Student loan forgiveness creditThe term student loan forgiveness credit means the cancellation of the obligation of a qualified borrower to repay $550 in eligible Federal Direct loans in exchange for delayed eligibility for old-age insurance benefits as specified in title II of the Social Security Act (as amended by the Student Security Act of 2017).
						.
		3.Delayed eligibility for old-age insurance benefits
 (a)Retirement age; early retirement ageSection 216(l) of the Social Security Act (42 U.S.C. 416(l)) is amended by adding at the end the following:
				
 (4)Notwithstanding the preceding paragraphs of this subsection, in the case of an individual who receives one or more student loan forgiveness credits under section 455(r) of the Higher Education Act of 1965—
 (A)the retirement age with respect to such individual shall be deemed to be— (i)the retirement age determined with respect to such individual under paragraph (1); plus
 (ii)a number of additional months equal to the number of student loan forgiveness credits received by the individual under such section 455(r); and
 (B)the early retirement age with respect to such individual shall be deemed to be— (i)the early retirement age determined with respect to such individual under paragraph (2); plus
 (ii)a number of additional months equal to the number of student loan forgiveness credits received by the individual under such section 455(r)..
 (b)Delayed retirement creditsSection 202(w) of the Social Security Act (42 U.S.C. 402(w)) is amended by inserting after age 70 each place it appears the following: (or, in the case of an individual described in paragraph (4) of section 216(l), age 70 plus the number of additional months determined under subparagraph (A)(ii) of such paragraph).
 (c)Voluntary suspension of benefitsSection 202(z) of the Social Security Act (42 U.S.C. 402(z)) is amended by inserting after the age of 70 the following: (or, in the case of an individual described in paragraph (4) of section 216(l), the age of 70 plus the number of additional months determined under subparagraph (A)(ii) of such paragraph).
 4.Interfund borrowingSection 201(l) of the Social Security Act (42 U.S.C. 401(l)) is amended to read as follows:   (l) (1) If at any time the Managing Trustee determines that borrowing authorized under this subsection is necessary to pay full benefit payments from the Federal Disability Insurance Trust Fund, the Managing Trustee may borrow such necessary amounts from the Federal Old-Age and Survivors Insurance Trust Fund for transfer to and deposit in the Federal Disability Insurance Trust Fund.
					
						(2)
 In any case where a loan has been made to the Federal Disability Insurance Trust Fund under paragraph (1), there shall be transferred on the last day of each month after such loan is made, from the borrowing Trust Fund to the lending Trust Fund, the total interest accrued to such day with respect to the unrepaid balance of such loan at a rate equal to the rate which the lending Trust Fund would earn on the amount involved if the loan were an investment under subsection (d) (even if such an investment would earn interest at a rate different than the rate earned by investments redeemed by the lending Trust Fund in order to make the loan).
					
						(3)
						(A)
 If in any month after a loan has been made to the Federal Disability Insurance Trust Fund under paragraph (1), the Managing Trustee determines that the assets of such Trust Fund are sufficient to permit repayment of all or part of any loans made to such Fund under paragraph (1), he shall make such repayments as he determines to be appropriate.
						
 (B)The full amount of all loans made under paragraph (1) shall be repaid at the earliest feasible date.
						
						(4)
 The Board of Trustees shall make a timely report to the Congress of any amounts transferred (including interest payments) under this subsection.
					.
		5.Exclusion from gross income for discharge of student loan indebtedness under the Student Security
			 Loan Forgiveness Program
 (a)In generalParagraph (1) of section 108(f) of the Internal Revenue Code of 1986 is amended to read as follows:  (1)In generalIn the case of an individual, gross income does not include any amount which (but for this subsection) would be includible in gross income by reason of the discharge (in whole or in part) of any student loan if such discharge was pursuant to—
 (A)a provision of such loan under which all or part of the indebtedness of the individual would be discharged if the individual worked for a certain period of time in certain professions for any of a broad class of employers, or
 (B)the receipt of student loan forgiveness credits under section 455(r) of the Higher Education Act of 1965..
 (b)Effective dateThe amendments made by this section shall apply to discharges of indebtedness on or after the date of the enactment of this Act.
			